

113 HR 3224 IH: No Government No Pay Act of 2013
U.S. House of Representatives
2013-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3224IN THE HOUSE OF REPRESENTATIVESSeptember 30, 2013Mr. Nolan introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo withhold the pay of Members of Congress during periods in which a Government shutdown is in effect, and for other purposes.1.Short titleThis Act may be cited as the No Government No Pay Act of 2013.2.Withholding pay of Members of Congress in response to government shutdown(a)Withholding of PayIf on any day during a pay period a Government shutdown is in effect, the payroll administrator of each House of Congress shall withhold from the payments otherwise required to be made with respect to that pay period for the compensation of each Member of Congress who serves in that House of Congress an amount equal to the product of—(1)an amount equal to one day’s worth of pay under the annual rate of pay applicable to the Member under section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31); and(2)the number of 24-hour periods during which the Government shutdown is in effect which occur during the pay period.(b)Role of Secretary of the TreasuryThe Secretary of the Treasury shall provide the payroll administrators of the Houses of Congress with such assistance as may be necessary to enable the payroll administrators to carry out this section.(c)Payroll administrator definedIn this section, the payroll administrator of a House of Congress means—(1)in the case of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this section; and(2)in the case of the Senate, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this section.(d)Effective dateThis section shall apply with respect to days occurring during the One Hundred Fourteenth Congress and each succeeding Congress.3.Determination of Government shutdownFor purposes of this Act, a Government shutdown shall be considered to be in effect if there is a lapse in appropriations for any Federal agency or department as a result of a failure to enact a regular appropriations bill or continuing resolution.4.Member of Congress definedIn this Act, the term Member of Congress means an individual serving in a position under subparagraph (A), (B), or (C) of section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 31).